[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Based on the testimony and exhibits presented at trial, and in light of defendant's failure to assert a special defense, the court finds that plaintiff is owed $1,484.55 in unpaid annual maintenance charges. For the parties' edification, the deed to defendant appears to modify the provision of the restrictive covenants, paragraph seventeen, as the grantor was entitled to do under paragraph eighteen with regard to remaining property he owned, when he conveyed a single lot. Plaintiff's lawsuit qualified for filing in small claims court and under the covenants, paragraph twenty-four, he would be entitled to the cost of the action for injunctive relief as liquidated damages.
Plaintiff may take judgment for $1,484.55 on the complaint and is awarded $75.00 attorney's fee on the order of compliance.
SUSCO, J.